      Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 1 of 17
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                          Southern District                                   on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
    1:20-cv-23178-WPD                      7/31/2020                                                Southern District
PLAINTIFF                                                                    DEFENDANT
 Mountech IP LLC                                                               TracFone Wireless, Inc.



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 7,991,784                                 8/2/2011                   Mountech IP LLC

2 8,311,805                                11/13/2012                  Mountech IP LLC

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill      G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Angela E. Noble                                                s/PHILIP CURTIS                                                   7/31/2020

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                      Reset
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 2 of 17



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

   MOUNTECH IP LLC,
                                                        Civil Action No.:
               Plaintiff,

         v.                                             TRIAL BY JURY DEMANDED

   TRACFONE WIRELESS, INC.,

               Defendant.


                      COMPLAINT FOR INFRINGEMENT OF PATENT

         Now comes Plaintiff, Mountech IP LLC (“Plaintiff” or “Mountech”), by and through

  undersigned counsel, and respectfully alleges, states, and prays as follows:

                                   NATURE OF THE ACTION

         1.      This is an action for patent infringement under the Patent Laws of the United States,

  Title 35 United States Code (“U.S.C.”), to prevent and enjoin Defendant TracFone Wireless, Inc.

  (hereinafter “Defendant”), from infringing and profiting, in an illegal and unauthorized manner

  and without authorization and/or consent from Plaintiff, U.S. Patent No. 7,991,784 (the “‘784

  Patent”) and U.S. Patent No. 8,311,805 (the “‘805 Patent,” and together with the ‘784 Patent, the

  “Patents-in-Suit”), which are attached respectively as Exhibits A and B and incorporated herein

  by reference, and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees, and costs.

                                           THE PARTIES

         2.      Plaintiff is a Texas limited liability company with its principal place of business at

  6001 W. Parmer Lane, Suite 370-1079, Austin, Texas 78727-3908.

         3.      Upon information and belief, Defendant is a corporation incorporated in and under

  the laws of Delaware, having a principal place of business at 9700 NW 112th Avenue, Miami,



                                                   1
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 3 of 17



  Florida 33178. Upon information and belief, Defendant may be served with process c/o Corporate

  Creations Network, Inc., 801 US Highway 1, North Palm Beach, Florida 33408.

            4.      Plaintiff is further informed and believes, and on that basis alleges, that Defendant

  is in the business of designing and/or manufacturing smartphones – that is, mobile telephones

  capable of performing many functions of a computer and having a touchscreen interface, internet

  access, and an operating system capable of running downloaded applications – and offering the

  same for sale to consumers under TracFone® and other brands, among other things. Defendant

  derives a portion of its revenue from sales and distribution via electronic transactions conducted

  on   and       using   at   least,   but   not   limited   to,   its   internet   website   located   at

  www.shop.tracfone.com/shop/en/tracfonestore, and its incorporated and/or related systems

  (individually and collectively, the “Defendant Website”). Plaintiff is informed and believes, and

  on that basis alleges, that, at all times relevant hereto, Defendant has done and continues to do

  business in this judicial district, including, but not limited to, providing products/services to

  customers located in this judicial district by way of the Defendant Website.

                                       JURISDICTION AND VENUE

            5.      This is an action for patent infringement in violation of the Patent Act of the United

  States, 35 U.S.C. §§1 et seq.

            6.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

  §§1331 and 1338(a).

            7.      This Court has personal jurisdiction over Defendant by virtue of its systematic and

  continuous contacts with this jurisdiction and its residence in this District, as well as because the

  injury to Plaintiff and the cause of action alleged by Plaintiff arose in this District, as alleged

  herein.



                                                      2
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 4 of 17



          8.      Defendant is subject to this Court’s specific and general personal jurisdiction

  pursuant to its substantial business in this forum, including: (i) committing at least a portion of the

  infringements alleged herein in this judicial District; and (ii) regularly doing or soliciting business,

  engaging in other persistent courses of conduct, and/or deriving substantial revenue from goods

  and services provided to individuals in this forum state and in this judicial District.

          9.      Venue is proper in this judicial District pursuant to 28 U.S.C. §1400(b), because

  Defendant maintains its principal place of business in this District and at least some of the

  infringing conduct occurred in this District.

                                     FACTUAL ALLEGATIONS

          10.     On August 2, 2011, the United States Patent and Trademark Office (“USPTO”)

  duly and legally issued the ‘784 Patent, entitled “Automatic Dynamic Contextual Data Entry

  Completion System,” after a full and fair examination. The ‘784 Patent is attached hereto as

  Exhibit A and incorporated herein as if fully rewritten.

          11.     Plaintiff is the owner of the ‘784 Patent, having received all right, title and interest

  in and to the ‘784 Patent from the previous assignee of record. Plaintiff possesses all rights of

  recovery under the ‘784 Patent, including the exclusive right to recover for past infringement.

          12.     To the extent required, Plaintiff has complied with all marking requirements under

  35 U.S.C. § 287 with respect to the ‘784 Patent.

          13.     Claim 1 of the ‘784 Patent recites a method – performed in a character entry system,

  so that incomplete character strings input by a user interacting with the character entry system, that

  are part of a series of input character strings which establish a context for the incomplete input

  character string, can be completed by the selection of a presented character string using an input

  device connected to the character entry system – comprising computing contextual associations



                                                     3
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 5 of 17



  between multiple character strings based upon occurrence of character strings relative to each other

  in documents present in the character entry system, wherein the computing contextual associations

  comprises: (i) identifying pertinent documents present in the character entry system; (ii) creating

  a list of character strings contained within documents in the character entry system; and (iii)

  creating an interrelationship between distinct character strings in the list using their occurrence in

  the documents of the character entry system; in response to the user inputting a specified threshold

  of individual characters using the input device, identifying at least one selectable character string

  from among the character strings used in creating the computed contextual associations that can

  complete the incomplete input character string in context; providing the identified at least one

  selectable character string to a user in a manner suitable for selection by the user using the input

  device; and receiving, in the system, the user's selection and completing the incomplete input

  character string based upon the selection. See Ex. A, at Col. 18: 14 - 45.

         14.       As identified in the ‘784 Patent, prior art methods to provide automated word

  completion within incomplete character strings input by a digital device user had technological

  faults and did not provide for a method that is automatic, dynamic, and context-based. See Ex. A

  at Col. 1 & 2.

         15.       Based on the foregoing assertions, Claim 1 of the ‘784 Patent provides non-abstract

  ideas, unconventional inventive concepts, and is a practical application of the invention as

  described in the specifications.

         16.       In the alternative and at the very least, whether Claim 1 of the ‘784 Patent provides

  a non-abstract idea, unconventional inventive concepts, or a practical application thereof as

  described in the specification is a genuine issue of material fact that must survive the pleading




                                                     4
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 6 of 17



  stage. See Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir.

  2018) (reversing grant of motion to dismiss).

         17.     Defendant commercializes, inter alia, methods that perform all the steps recited in

  at least one claim of the ‘784 Patent. More particularly, Defendant commercializes, inter alia,

  methods that perform all the steps recited in Claim 1 of the ‘784 Patent. Specifically, Defendant

  makes, uses, sells, offers for sale, or imports a method that encompasses that covered by Claim 1

  of the ‘784 Patent.

         18.     On November 13, 2012, the United States Patent and Trademark Office (“USPTO”)

  duly and legally issued the ‘805 Patent, entitled “Automatic Dynamic Contextual Data Entry

  Completion System,” after a full and fair examination. The ‘805 Patent is attached hereto as

  Exhibit B and incorporated herein as if fully rewritten.

         19.     Plaintiff is the owner of the ‘805 Patent, having received all right, title and interest

  in and to the ‘805 Patent from the previous assignee of record. Plaintiff possesses all rights of

  recovery under the ‘805 Patent, including the exclusive right to recover for past infringement.

         20.     To the extent required, Plaintiff has complied with all marking requirements under

  35 U.S.C. § 287 with respect to the ‘805 Patent.

         21.     The Abstract of the ‘805 Patent teaches a method, performed in a character entry

  system, for interrelating character strings so that an incomplete input character string can be

  completed by selection of a presented character string involving computing relationship scores for

  individual character strings in the system from documents present in the character entry system, in

  response to inputting a string of individual characters that exceeds a specific threshold, identifying

  at least one selectable character string from among contextual associations that can complete the

  input character string in context, based upon an overall ranking score computed as a function of at



                                                     5
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 7 of 17



  least two other scores, and providing the identified at least one selectable character string to a user

  for selection. See Ex. B at Abstract.

         22.       As identified in the ‘805 Patent, prior art methods to provide automated word

  completion within incomplete character strings input by a digital device user had technological

  faults and did not provide for a method that is automatic, dynamic, and context-based. See Ex. B

  at Col. 1 & 2.

         23.       Claim 1 of the ‘805 Patent recites a method, performed in a character entry system,

  for interrelating character strings so that an incomplete input character string can be completed by

  selection of a presented character string, the method comprising: computing relationship scores

  for individual character strings in the system from documents stored in memory of the character

  entry system, the relationship scores consisting of a function consisting of co-occurrence scores

  between pairs of distinct character strings stored in a single matrix created from the character

  strings in the stored documents; in response to inputting of a string of individual characters that

  exceeds a specified threshold, identifying at least one selectable character string from among

  contextual associations that can complete the input character string in context based upon an

  overall ranking score computed as a function of a relationship score and at least one other score;

  and providing the identified at least one selectable character string to a user for selection. See Ex.

  B at Col. 19: 24-43.

         24.       The method of Claim 2 of the ‘805 Patent recites the method of Claim 1, wherein

  each relationship score represents the contextual association between an individual character string

  and another character string based upon co-occurrence of character strings relative to each other.

  See Ex. B at Col. 19: 44-47.




                                                    6
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 8 of 17



         25.     Based on the foregoing assertions, Claims 1 and 2 of the ‘805 Patent provide non-

  abstract ideas, unconventional inventive concepts, and are practical applications of the invention

  as described in the specifications.

         26.     In the alternative and at the very least, whether Claims 1 and 2 of the ‘805 Patent

  provide a non-abstract idea, unconventional inventive concepts, or practical applications thereof

  as described in the specification is a genuine issue of material fact that must survive the pleading

  stage. See Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir.

  2018) (reversing grant of motion to dismiss).

         27.     Defendant commercializes, inter alia, methods that perform all the steps recited in

  at least one claim of the ‘805 Patent. More particularly, Defendant commercializes, inter alia,

  methods that perform all the steps recited in Claims 1 and 2 of the ‘805 Patent. Specifically,

  Defendant makes, uses, sells, offers for sale, or imports a method that encompasses that covered

  by Claims 1 and 2 of the ‘805 Patent.

                                   DEFENDANT’S PRODUCT(S)

         28.     Defendant offers products, such as the TCL A1 (A501DL) (the “Accused

  Product”), that practice a method, performed in a character entry system (e.g., the predictive text

  system of the Accused Product), so that incomplete input character strings input by a user

  interacting with the character entry system, which are part of a series of input character strings

  which establish a context for the incomplete input character string (e.g., previous appearance of

  charter strings in adjacent fashion), can be completed by a selection of a presented character string

  (e.g., selection of suggested selectable words) using an input device (e.g., the touchscreen of the

  Accused Product) connected to the character entry system.




                                                   7
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 9 of 17



         29.     A non-limiting and exemplary claim chart comparing the Accused Product to Claim

  1 of the ‘784 Patent is attached hereto as Exhibit C and incorporated herein as if fully rewritten.

         30.     The Accused Product practices computing contextual associations between

  multiple character strings based upon occurrence of character strings relative to each other (e.g.,

  number of adjacent co-occurrence of pairs of various character strings) in documents (e.g., notes,

  message, email, etc.) present in the character entry system. See Ex. C.

         31.     In the Accused Product, as in Claim 1 of the ‘784 Patent, various character strings

  are associated with each other based on their mutual co-occurrence with adjacency. For instance,

  when two paragraphs, hereinafter referred to as the “Combined Essay,” containing the phrases

  “James maxwell”, “James Maxima”, and "James Michener" are typed, and therefore input into the

  predictive text system of the Accused Product, the predictive text system of the Accused Product,

  based on the frequency of mutual co-occurrence of the string “James” with “maxwell”, “Maxima”,

  and “Michener,” in the given order, starts providing selectable character strings when “James m”

  is typed. The two selectable character strings, among others, are “maxwell” and “Maxima.” See

  Ex. C. For the reliability of the demonstration, the Combined Essay is typed five times. The

  frequency of occurrence of “James Maxwell”, “James “Maxima”, and “James Michener” is 105,

  50, and 20 respectively calculated over the Combined Essay repeated for five times. See Ex. C.

         32.     As shown in Exhibit C, since pairs of strings, for example “James” and “maxwell,”

  adjacently appeared the most number of times (105) in comparison to the other pairs of strings

  with “James” as one of the strings, “maxwell” appears as a selectable option followed by

  “Maxima”, since the number of adjunct appearances of “James” with “Maxima” is 50. See Ex. C.




                                                   8
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 10 of 17



            33.   As in Claim 1 of the ‘784 Patent, the Accused Product practices identifying

   pertinent documents (e.g., stored notes or notes being composed) present in the character entry

   system (e.g., the predictive text system of the Accused Product). See Ex. C.

            34.   As in Claim 1 of the ‘784 Patent, the Accused Product practices creating a list of

   character strings contained within documents in the character entry system (e.g., the predictive text

   system of the Accused Product) and creating an interrelationship between distinct character strings

   (e.g., frequency of adjacent appearance of pairs of character strings) in the list using their

   occurrence in the documents of the character entry system (e.g., the predictive text system of the

   Accused Product). As shown in Exhibit C, various character strings are associated with each other

   based on their mutual co-occurrence with adjacency. For instance, when two paragraphs,

   hereinafter referred to as the “Combined Essay” and containing the phrases “James maxwell”,

   “James Maxima”, and "James Michener" are typed, and therefore input to the predictive text

   system of the Accused Product, the predictive text system of the Accused Product, based on the

   frequency of mutual co-occurrence of the string “James” with “maxwell”, “Maxima”, and

   “Michener”, in the given order, start providing selectable character strings when “James m” is

   typed. The two selectable character strings, among others, are “maxwell” and “Maxima.” For the

   reliability of the demonstration, the Combined Essay is typed five times. See Ex. C. The frequency

   of occurrence of “James Maxwell”, “James “Maxima”, and “James Michener” is 105, 50, and 20

   respectively calculated over the Combined Essay repeated for five times. For calculating mutual

   co-occurrences of pairs of character strings, the Accused Product must create a list of character

   strings contained in the documents (i.e., previously stored notes or notes being composed). See

   Ex. C.




                                                    9
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 11 of 17



          35.     The Accused Product practices, in response to the user inputting a specific threshold

   (e.g., inputting a starting character of a word followed by the corresponding preceding word) of

   individual characters using the input device (e.g., the touchscreen of the Accused Product),

   identifying at least one selectable character string (e.g., predicting selectable words for user

   selection) from among the character strings used in creating the computed contextual associations

   that can complete the incomplete input character string in context. See Ex. C. Since pairs of strings,

   for example “James” and “maxwell,” adjacently appeared for the most number of times (105) in

   comparison to the other pairs of strings with “James” as one of the strings, “maxwell” appears as

   a selectable option followed by “Maxima” – since the number of adjacent appearances of “James”

   with “Maxima” is 50 and is greater than the adjacent appearance of “James” with “Michener,”

   which stands at 20. See Ex. C. Exhibit C provides a Matrix depicting association of character string

   “James”, with the string “maxwell”, “Maxima”, and “Michener.”

          36.     The Accused Product practices providing the identified at least one selectable

   character string (e.g., suggesting words for user selection) to a user in a manner suitable for

   selection by the user using the input device (e.g., the touchscreen of the Accused Product). As

   shown in Exhibit C, since pairs of strings, for example “James” and “maxwell,” adjacently appear

   for the most number of times (105) in comparison to the other pairs of strings with “James” as one

   of the strings, “maxwell” appears as a selectable option followed by “Maxima”, since the number

   of adjacent appearances of “James” with “Maxima” is 50 and is greater than the adjacent

   appearance of “James” with “Michener,” which stands at 20. Shown in Exhibit C is a Matrix

   depicting association of character string “James” with character strings “maxwell”, “Maxima”,

   and “Michener.” See Ex. C.




                                                    10
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 12 of 17



          37.     The Accused Product practices receiving the user's selection (e.g., selecting a

   suggested word by user) in the system and completing the incomplete input character string based

   upon the selection. See Ex. C.

          38.     The elements described in the preceding paragraphs are covered by at least Claim

   1 of the ‘784 Patent. Thus, Defendant’s use of the Accused Product is enabled by the methods

   described in the ‘784 Patent.

          39.     A non-limiting and exemplary claim chart comparing the Accused Product to

   Claims 1 and 2 of the ‘805 Patent is attached hereto as Exhibit D and incorporated herein as if fully

   rewritten.

          40.     The Accused Product practices a method, performed in a character entry system

   (e.g., the predictive text system of the Accused Product), for interrelating character strings so that

   an incomplete input character string can be completed by selection of a presented character string

   (e.g., selection of suggested selectable words). See Ex. D.

          41.     As in Claim 1 of the ‘805 Patent, the Accused Product practices computing

   relationship scores for individual character strings in the system from documents (e.g., notes, e-

   mail, etc.) stored in memory (e.g., memory of the Accused Product) of the character entry system

   (e.g., predictive text system of the Accused Product), the relationship scores consisting of a

   function consisting of co-occurrence scores between pairs of distinct character strings stored in a

   single matrix created from the character strings in the stored documents. As shown in Exhibit D,

   various character strings are associated with each other based on their mutual co-occurrence with

   adjacency. For instance, when two paragraphs, hereinafter referred to as the “Combined Essay”

   and containing the phrase “James maxwell”, “James Maxima”, and "James Michener" are typed,

   and therefore input to the predictive text system of the Accused Product, the predictive text system



                                                    11
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 13 of 17



   of the Accused Product, based on the frequency of mutual co-occurrence of the string “James”

   with “maxwell”, “Maxima”, and “Michener”, in the given order, starts providing selectable

   character strings when “James m” is typed. The two selectable character strings, among others, are

   “maxwell” and “Maxima.” For the reliability of the demonstration, the Combined Essay is typed

   five times. See Ex. D. The frequency of occurrence of “James Maxwell”, “James “Maxima”, and

   “James Michener” is 105, 50, and 20 respectively calculated over the Combined Essay repeated

   for five times. Since pairs of strings, for example “James” and “maxwell,” adjacently appeared for

   the most number of times (105) in comparison to the other pairs of strings with “James” as one of

   the strings, “maxwell” appears as a selectable option followed by “Maxima”, since the number of

   adjunct appearances of “James” with “Maxima” is 50. See Ex. D. Shown in Exhibit D is a Matrix

   depicting association of character string “James” with character strings “maxwell”, “Maxima”,

   and “Michener.”

           42.     As in Claim 1 of the ‘805 Patent, the Accused Product practices a method, in

   response to inputting of a string of individual characters that exceeds a specified threshold (e.g.,

   inputting a starting character of a word), of identifying at least one selectable character string (e.g.,

   predicting selectable words for user selection) from among contextual associations that can

   complete the input character string in context based upon an overall ranking score computed as a

   function of a relationship score and at least one other score. As shown in Exhibit D, since pairs of

   strings, for example “James” and “maxwell,” adjacently appeared for the most number of times

   (105) in comparison to the other pairs of strings with “James” as one of the strings, “maxwell”

   appears as a selectable option followed by “Maxima” – since the number of adjacent appearances

   of “James” with “Maxima” is 50 and is greater than the adjacent appearance of “James” with




                                                      12
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 14 of 17



   “Michener,” which stands at 20. See Ex. D. Shown in Exhibit D is a Matrix depicting association

   of character string “James” with character strings “maxwell”, “Maxima”, and “Michener.”

          43.     As in Claim 1 of the ‘805 Patent, the Accused Product practices providing the

   identified at least one selectable character string (e.g., suggesting words for user selection) to a

   user for selection (e.g., user can select a desired word). As shown in Exhibit D, since pairs of

   strings, for example “James” and “maxwell,” adjacently appeared for the most number of times,

   105 to be precise, in comparison to the other pairs of strings with “James” as one of the strings,

   “maxwell” appears as a selectable option followed by “Maxima”, since the number of adjacent

   appearances of “James” with “Maxima” is 50 and which is greater than the adjacent appearance

   of “James” with “Michener” which stands at 20. Shown in Exhibit D is a Matrix depicting

   association of character string “James” with character strings “maxwell”, “Maxima”, and

   “Michener.” See Ex. D.

          44.     As in Claim 2 of the ‘805 Patent, the Accused Product practices a method such that

   each relationship score represents the contextual association between an individual character string

   and another character string based upon co-occurrence of character strings relative to each other.

   As shown in Exhibit D, since pairs of strings, for example, “James” and “maxwell” has adjacently

   appeared for the most number of times, 105 to be precise, in comparison to the other pairs of strings

   with “James” as one of the strings, “maxwell” appears as a selectable option followed by

   “Maxima”, since the number of adjacent appearances of “James” with “Maxima” is 50 and which

   is greater than the adjacent appearance of “James” with “Michener” which stands at 20. Shown in

   Exhibit D is a Matrix depicting association of character string “James” with character strings

   “maxwell”, “Maxima”, and “Michener.” See Ex. D.




                                                    13
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 15 of 17



          45.       The elements described in the preceding paragraphs are covered by at least Claims

   1 and 2 of the ‘805 Patent. Thus, Defendant’s use of the Accused Product is enabled by the methods

   described in the ‘805 Patent.

                               INFRINGEMENT OF THE PATENTS-IN-SUIT

          46.       Plaintiff realleges and incorporates by reference all of the allegations set forth in

   the preceding paragraphs

          47.       In violation of 35 U.S.C. § 271, Defendant is now, and has been directly infringing

   the ‘784 Patent and ‘805 Patent.

          48.       Defendant has had knowledge of infringement of the Patents-in-Suit at least as of

   the service of the present Complaint.

          49.       Defendant has directly infringed and continues to directly infringe at least one

   claim of the Patents-in-Suit by using, at least through internal testing or otherwise, the Accused

   Product without authority in the United States, and will continue to do so unless enjoined by this

   Court. As a direct and proximate result of Defendant’s direct infringement of the Patents-in-Suit,

   Plaintiff has been and continues to be damaged.

          50.       Defendant has induced others to infringe the Patents-in-Suit, by encouraging

   infringement, knowing that the acts Defendant induced constituted patent infringement, and its

   encouraging acts actually resulted in direct patent infringement.

          51.       By engaging in the conduct described herein, Defendant has injured Plaintiff and is

   thus liable for infringement of the ‘784 Patent and ‘805 Patent, pursuant to 35 U.S.C. § 271.

          52.       Defendant has committed these acts of infringement without license or

   authorization.




                                                     14
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 16 of 17



          53.     As a result of Defendant’s infringement of the Patents-in-Suit, Plaintiff has suffered

   monetary damages and is entitled to a monetary judgment in an amount adequate to compensate

   for Defendant’s past infringement, together with interests and costs.

          54.     Plaintiff will continue to suffer damages in the future unless Defendant’s infringing

   activities are enjoined by this Court. As such, Plaintiff is entitled to compensation for any

   continuing and/or future infringement up until the date that Defendant is finally and permanently

   enjoined from further infringement.

          55.     Plaintiff reserves the right to modify its infringement theories as discovery

   progresses in this case; it shall not be estopped for infringement contention or claim construction

   purposes by the claim charts that it provides with this Complaint. The claim charts depicted in

   Exhibits C and D are intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal

   Rule of Civil Procedure and do not represent Plaintiff’s preliminary or final infringement

   contentions or preliminary or final claim construction positions.

                                     DEMAND FOR JURY TRIAL

          56.     Plaintiff demands a trial by jury of any and all causes of action.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for the following relief:

          a. That Defendant be adjudged to have directly infringed the ‘784 Patent and ‘805 Patent,

   either literally or under the doctrine of equivalents;

          b. An accounting of all infringing sales and damages including, but not limited to, those

   sales and damages not presented at trial;




                                                     15
Case 1:20-cv-23178-WPD Document 4 Entered on FLSD Docket 07/31/2020 Page 17 of 17



             c. That Defendant, its officers, directors, agents, servants, employees, attorneys, affiliates,

   divisions, branches, parents, and those persons in active concert or participation with any of them,

   be permanently restrained and enjoined from directly infringing the ‘784 Patent and ‘805 Patent;

             d. An award of damages pursuant to 35 U.S.C. §284, sufficient to compensate Plaintiff

   for the Defendant’s past infringement and any continuing or future infringement up until the date

   that Defendant is finally and permanently enjoined from further infringement, including

   compensatory damages;

             e. An assessment of pre-judgment and post-judgment interest and costs against

   Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C. §284;

             f. That Defendant be directed to pay enhanced damages, including Plaintiff’s attorneys’

   fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

             g. That Plaintiff be granted such other and further relief as this Court may deem just and

   proper.

    Dated: July 31, 2020                              Respectfully submitted,

                                                      SAND, SEBOLT & WERNOW CO., LPA

                                                      /s/ Howard L. Wernow
                                                      Howard L. Wernow B.C.S.
                                                      Florida Bar No. 107560
                                                      Aegis Tower – Suite 1100
                                                       4940 Munson Street NW
                                                      Canton, OH 44718
                                                      Phone: 330-244-1174
                                                      Fax: 330-244-1173
                                                      Email: howard.wernow@sswip.com

                                                      Board Certified in Intellectual Property
                                                      Law By the Florida Bar

                                                      ATTORNEY FOR PLAINTIFF




                                                       16
